Case 3:16-md-02738-FLW-LHG Document 15348 Filed 10/20/20 Page 1 of 4 PageID: 121017




    Susan M. Sharko                                               Faegre Drinker Biddle & Reath LLP
    Partner                                                       600 Campus Drive
    susan.sharko@faegredrinker.com                                Florham Park, New Jersey 07932
    973-549-7350 direct                                           +1 973 549 7000 main
                                                                  +1 973 360 9831 fax




    October 20, 2020

    VIA ECF

    Honorable Freda L. Wolfson, Chief Judge
    United States District Court- District of NJ
    Clarkson S. Fisher Building & U.S. Courthouse
    402 East State Street, Court Room 5E
    Trenton, NJ 08608

    Re: In re: Johnson & Johnson Talcum Powder Products Marketing,
        Sales Practices and Products Liability Litigation - MDL 2738
    Dear Chief Judge Wolfson:

           Please accept this letter in further support of defendants Johnson &
    Johnson and Johnson & Johnson Consumer Inc.’s Motions to Dismiss for
    failure to comply with the Court’s May 15, May 26, June 4, September 17,
    and September 19, 2020 Orders regarding case-specific discovery for Stage
    One discovery pool cases.

            Opposition to the motions was due on October 19, 2020. As of this
    filing, the 30 plaintiffs listed on attached Exhibit A have not filed oppositions
    to the motions. Defendants therefore respectfully request that these cases
    be dismissed with prejudice pursuant to Rule 41(b).
              Thank you for your consideration of this matter.

                                           Respectfully submitted,

                                           /s/ Susan M. Sharko
                                           Susan M. Sharko
                                           FAEGRE DRINKER BIDDLE
                                            & REATH LLP
                                           600 Campus Drive
                                           Florham Park, NJ 07932

    ACTIVE.125373742.01
Case 3:16-md-02738-FLW-LHG Document 15348 Filed 10/20/20 Page 2 of 4 PageID: 121018




    Honorable Freda L. Wolfson,
                                          -2-                October 20, 2020
    Chief Judge


                                        Telephone: 973-549-7350
                                        Facsimile: 973-360-9831
                                        E-mail: susan.sharko@faegredrinker.com
                                        Attorneys for Defendants Johnson &
                                        Johnson and Johnson & Johnson
                                        Consumer Inc.


    cc:     All Counsel of Record (via ECF)




    ACTIVE.125373742.01
Case 3:16-md-02738-FLW-LHG Document 15348 Filed 10/20/20 Page 3 of 4 PageID: 121019




    Honorable Freda L. Wolfson,
                                                  -3-                 October 20, 2020
    Chief Judge


                                              EXHIBIT A

          No.       MDL Case Number           Plaintiff Name        Law Firm Name

             1.           3:18-cv-02366   ADKINS, BERNADINE     Johnson Law Group

             2.           3:20-cv-03343   AMATO, FELICIA        Johnson Law Group

             3.           3:19-cv-12776   BAXTER, JENNIFER      The Deaton Law Firm

             4.           3:18-cv-00012   BENNINGTON,           Beasley Allen
                                          STAVROULA
             5.           3:17-cv-10456   CARTER, DIANE         Beasley Allen

             6.           3:19-cv-14466   COLEMAN, GEORGIA      Trammell PC

             7.           3:18-cv-03680   COLLINS, VALERIE      Beasley Allen

             8.           3:19-cv-19637   DOBRZELEWSKI, LYNNE   OnderLaw, LLC

             9.           3:19-cv-14560   DOUGLAS, MATRELLE     Trammell PC

             10.          3:17-cv-06861   ELLIS, MELISSA        Beasley Allen

             11.          3:17-cv-10889   GOMEZ, MARIA          OnderLaw, LLC

             12.          3:19-cv-09336   HANNAH, CAROL         Trammell PC

             13.          3:19-cv-00987   HOUSLEY, YVONNE       Johnson Law Group

             14.          3:19-cv-12734   HYKES, SCARLET        The Deaton Law Firm

             15.          3:20-cv-02191   JACKSON, MELINDA      Trammell PC

             16.          3:17-cv-10381   JOHNSON, ELIZABETH    Beasley Allen

             17.          3:19-cv-20641   JONES, ROBERT         OnderLaw, LLC

             18.          3:17-cv-09917   MARTIN, ALISON        OnderLaw, LLC

             19.          3:18-cv-11020   O’MILLER, KATIE       OnderLaw, LLC


    ACTIVE.125373742.01
Case 3:16-md-02738-FLW-LHG Document 15348 Filed 10/20/20 Page 4 of 4 PageID: 121020




    Honorable Freda L. Wolfson,
                                                  -4-                October 20, 2020
    Chief Judge


          No.       MDL Case Number           Plaintiff Name       Law Firm Name

             20.          3:19-cv-13168   SAVAGE, CATHERINE    OnderLaw, LLC

             21.          3:17-cv-09730   STAFFORD, TERRI      OnderLaw, LLC

             22.          3:20-cv-00463   STUART, HELEN        OnderLaw, LLC

             23.          3:18-cv-05588   SWANGIM, JERRIANNE   Blizzard Law, PLLC

             24.          3:19-cv-16826   TATE, ROXANNE        OnderLaw, LLC

             25.          3:20-cv-02662   TAYLOR, JENNIFER     OnderLaw, LLC

             26.          3:20-cv-01552   TYRRELL, ASHLEY      OnderLaw, LLC

             27.          3:19-cv-22099   UNDERWOOD, REGINA    OnderLaw, LLC

             28.          3:19-cv-18063   WHITLEY, LOIS        OnderLaw, LLC

             29.          3:19-cv-17011   WILLIAMS, ANDREA     OnderLaw, LLC

             30.          3:19-cv-12031   WILLIAMS, ROSIE      OnderLaw, LLC




    ACTIVE.125373742.01
